Howard J.
— The description of the plaintiff’s close wag *314the same in Ms declaration, as in the conveyance under which he claimed, and did not embrace the locus in quo. The proposed amendment, which did embrace it, would operate as an enlargement of the close, and was inconsistent with the original declaration, and not admissible. R. S., cl 115, § § 9, 10; Rules of Court, XY.
If, as assumed by the plaintiff, the former owners of the adjoining lands, now owned by these parties, did agree upon, and run a line “nineteen years ago,” as the dividing line between these lands, from a fixed point of commencement, to a monument not in a southwest course, “ as a southwest line f' yet, he is not aided by such division line, to which no reference is made by the conveyance of the former owner to himself. He must be limited by the line described in Ms deed, as running from the point of commencement due southwest, without reference to the monument, and is neither a party, -nor privy to the conventional line. The effect of the proof offered by him would have been to contradict or vary the plain and unambiguous stipulations of his deed, and to have enlarged Ms grant, in a manner unauthorized by law.
A nonsuit must be entered, according to agreement.
Tenney, Wells and Appleton, J. J., concurred.